Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 21, 2021 has been entered and made of record. Claims 1, 7, and 13-17 have been amended; claims 12 and 18 have been cancelled; and claims 21-22 have been added. By this amendment, claims 1-11, 13-17, and 19-20 are pending in this application.
In view of Applicant’s amendment, the objection to claim 8 for minor informalities, has been withdrawn.
In view of Applicant’s amendment, the rejection of claims 13-18 under 35 U.S.C 101, has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlke et al, (US-PGPUB 2020/0109029) in view of Blevins, (US-PGPUB 2021/0012296); and further in view of Lim et al, (US-PGPUB 2018/0322366); and further in view of Chui et al, (US-PGPUB 2019/0043210) 

In regards to claim 1, Pahlke discloses a method for labeling images for 
inclusion into a machine learning image recognition training data set, the method comprising: 
defining a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code corresponding to each respective type of each piece of equipment within the defined number of types of pieces of equipment, (Par. 0030-0032, storing the association data, that associate the collected data to a location of the installed equipment  in a central database/server, including location information, unit serial numbers, customer information, etc., using a commissioning tool for automatically inputting commissioning data into a system and updating the stored data associated with an installed device or equipment, where the commissioning tool can be part of a user application for associating the commissioning data by scanning the commissioning, performing an image analysis, processing beacon signals, and/or other techniques. Further, Par. 0042, discloses a label can be used instead of a tag 218 which can include information related to the elevator system 204, including a label number, manufacturer information, model number, serial number, elevator location, year of installation, [i.e., the coded label for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, where the codes labels may include the label number, model number, serial number, etc., “respective numeric code corresponding to each respective type of each piece of equipment within the defined number of types of pieces of equipment”]);
 collecting a set of digital images comprising a plurality of images of different types of piece of equipment within the defined number of types of pieces of equipment, (see at least: Par. 0054, the user device 300 can include an image capture device and processor 340 to obtain an image such as an image of the license plate for a piece of equipment. Some equipment may include license plates that include information such as the manufacturer name, model number, serial number, manufacture date, etc.]);
presenting, on a user interface device, a present image from within the set of digital images, the present image comprising an image of a particular piece of equipment wherein the particular piece of equipment corresponds to a particular type of a piece of equipment within the defined number of types of pieces of equipment, (Par. 0054, the user device 300 can also include input devices/modules including image capture device, etc. to receive the commissioning data. The user device 300 can include an image capture device and processor 340 to obtain an image such as an image of the license plate for a piece of equipment. The user device 300 can include a display (not shown) configured to display the data. The data can be presented on the display graphically and textually, [i.e., presenting, on a user interface device, a present image from within the set of digital images, comprising an image of a particular piece of equipment wherein the particular piece of equipment corresponds to a particular type of a piece of equipment within the defined number of types of pieces of equipment]);
associating, based on presenting the image and receiving the received numeric code, the received numeric code with the present image, (see at least: Par. 0051-0052, the collected sensor data from the sensing module 210 can be linked to the particular equipment such as the elevator car 208 using the association information stored in the database 212, where the commissioning data can be processed in the cloud to confirm the appropriate data has been entered and associated with one another and feedback from the cloud can be used to confirm the correct installation of the devices, [i.e., associating, based on presenting the image and receiving the received numeric code, the received numeric code with the present image]);
storing the present image in association with the received numeric code into a server, (Par. 0055, Block 408 provides for transmitting the location information and the commissioning data to a server. Note that the commissioning data can include information 
associating unlabeled images comprising an image the particular type of the piece of equipment with the respective numeric code within the coded labeling definition that corresponds to the particular type of the piece of equipment, (Par. 0051, the collected sensor data from the sensing module 210 can be linked to the particular equipment such as the elevator car 208 using the association information stored in the database 212. All of the commissioning data including the devices, equipment, location, customer contract data, etc. can be linked to the sensor data, [i.e., associating unlabeled images comprising an image the particular type of the piece of equipment with the respective numeric code within the coded labeling definition that corresponds to the particular type of the piece of equipment. Note that the commissioning data can include information such as the location information, serial and model number of the device, a license number, “see Par., 0042”]);
Although, Pahlke discloses the user device 300 can include an image capture device and processor 340 to obtain an image such as an image of the license plate for a piece of equipment, (Par. 0054), [i.e., obtaining an image of particular piece of equipment], Pahlke does not expressly disclose the receiving user input data via the user interface device, where the user input data is a specification by a user of a received numeric code within the coded labeling definition that corresponds to the particular type of the particular piece of equipment; and that the present image in association with the received numeric code is stored into a machine learning image recognition data set; and training a machine learning image recognition process by processing, with a computer 
Blevins discloses devices 114-A, 114-B, 106, perform function as a reader that acquires information from the identifier 112 and allows data on the piece of equipment 102 to be entered by the user, [i.e., receive user input data via the user interface device], such that each piece of equipment 102 includes an identifier 112, which a unique identifier, such as a serial number, (e.g., a bar code, a QR code, a series of machine-readable and/or human-readable alpha-numeric characters), assigned by a manufacturer or other identifier that is affixed to the equipment 102 to uniquely identify the equipment 102 in the system 100, [i.e., devices 114-A, 114-B, 106, implicitly receive user input data via the user interface device, where the user input data is a specification by a user of a received numeric code within the coded labeling definition that corresponds to the particular type of the particular piece of equipment], (see at least: Par. 0027-0029).
Pahlke and Blevins are combinable because they both concerned with equipments recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Pahlke, to allows data on the piece of equipment to be entered by the user, as though by Blevins, in order to identify type of piece of equipment using the identifier 112 based on the piece of equipment’s data entered by the user, (Blevins, Par. 0029).
The combine teaching Pahlke and Blevins as whole does not expressly disclose that the present image in association with the received numeric code being stored into a 
However, Lim discloses the obtaining an unlabeled image of one or more objects, using one or more cameras and/or one or more computer-readable memories, add labeled anomalies or areas to the unlabeled images to provide a labeled masked image (Fig. 3, steps 302-306 in Fig. 3, and Par. 0040-0042), providing the labeled masked image to an artificial neural network, [i.e., storing the labeled masked image into a machine learning image recognition data set], (308 in Fig. 8, and Par. 0046); and providing the labeled masked image to the generator network 202 as the masked image 208 for the training the generator network 202 to create the output image 210 and/or training image 206 to automatically identify objects in images 106, [i.e., training a machine learning image recognition process by processing, with a computer processor, the machine learning image recognition data set], (308-310 in Fig. 3, Par. 0046-0047).
Pahlke and Blevins and Lim are combinable because they both concerned with equipment recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Pahlke, to include steps 302-308, as though by Lim, in order to automatically identify objects in images using the artificial neural network, (Lim, Par. 0047).

Chui et al discloses wherein training Attorney Docket No. 480-PO106- 28 - NextEra Docket No. 091500the machine learning image recognition process comprises training to automatically associate unlabeled images comprising an image the particular type of the piece of equipment with the respective numeric code within the coded labeling definition that corresponds to the particular type of the piece of equipment, (Par. 0029, the machine learning based framework 304 is trained on large labeled image datasets to learn associated attributes for objects types and which may subsequently be employed to detect or identify such attributes in other images, [i.e., unlabeled images]. Attributes 306 identified for the set of images 302 may be employed to automatically label or tag images 302 that do not already have such labels or tags, [i.e., training Attorney Docket No. 480-PO106- 28 - NextEra Docket No. 091500the machine learning image recognition process comprises training to automatically associate unlabeled images comprising an image the particular type of the piece of equipment within the coded labeling definition that corresponds to the particular type of the piece of equipment. Note that the images 302 correspond to the unlabeled images])
Pahlke, Blevins, Lim, and Chui et al are combinable because they all concerned with equipment recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Pahlke, Blevins, and Lim, to include the machine learning based framework 304, as though by Chui et al, in order to automatically 

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a system for labeling images for inclusion into a machine learning image recognition training data set, the system comprising: at least one processor, and a memory communicatively coupled to the processor; a user interface, the at least one processor, when operating, being configured to: maintain a definition of a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code corresponding to each respective type of each piece of equipment within the defined number of types of pieces of equipment, and store a set of digital images comprising a plurality of images of different types of piece of equipment within the defined number of types of pieces of equipment. However, Pahlke discloses the “system for labeling images for inclusion into a machine learning image recognition training data set, the system comprising: at least one processor, and a memory communicatively coupled to the processor; a user interface, (Pahlke, Fig. 3, Par. 0053, user device 300 includes a processor and memory 310), the at least one processor, when operating, being configured to: maintain a definition of a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of 

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 1. As such, claim 13 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a computer program product for labeling images for inclusion into a machine learning image recognition training data set, the computer program product comprising instructions that, when executed, cause a processor to: maintain a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code corresponding to each respective type of each piece of equipment within the defined number of types of pieces of equipment; and store a set of digital images comprising a plurality of images of different types of piece of equipment within the defined number of types of pieces of equipment”. However, Pahlke discloses a computer program product for labeling images for inclusion into a machine learning image recognition training data set, the computer program product comprising instructions that, when executed, (Par. 0057), cause a processor to: maintain a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code .

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlke, Blevins, Lim, and Chui et al, as applied to claim 1; and further in view of  DeYoung et al, (US-PGPUB 2017/0277920)

In regards to claim 2, the combine teaching Pahlke, Blevins, Lim, and Chui et 
Al, as whole discloses the limitations of the claim 1.
 The combine teaching Pahlke, Blevins, Lim, and Chui et al as whole does not 
expressly disclose providing, to a user of the user interface device, a reference catalog, the reference catalog comprising, for each respective type of each piece of equipment within the defined number of types of pieces of equipment, a respective presentation that comprises: at least one reference image of a respective type of a piece of equipment presented in the respective presentation; and a respective numeric code within the coded labeling definition that corresponds to the particular type of the piece of equipment presented in the respective presentation.
DeYoung discloses the providing, to a user of the user interface device, a reference catalog, the reference catalog comprising, for each respective type of each piece of equipment within the defined number of types of pieces of equipment, (see at least: Fig. 5, and Abstract, the information associated with the asset is displayed on a 
Pahlke, Blevins, Lim, Chui et al, and DeYoung are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Pahlke, Blevins, Lim, and Chui, to display a catalog industrial assets comprising a pictures and bar codes on the computing 

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 2. As such, claim 8 is rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 2. As such, claim 14 is rejected for at least similar rational.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pahlke et al,  Blevins, Lim et al, and Chui et al, as applied to claim 1; and further in view of Chen et al, (CN 104899628)

In regards to claim 3, the combine teaching Pahlke et al,  Blevins, Lim et al, and 
Chui et al as whole discloses the limitations of the claim 1.


The combine teaching Pahlke et al, Blevins, Lim et al, and Chui et al as whole, 
does not expressly disclose wherein each respective numeric code comprises a respective first subcode and a respective second subcode, the respective first subcode indicating a category of types of pieces of equipment, and the respective second subcode indicating a subcategory of types of pieces of equipment in the respective first subcode.
Chen et al discloses that one-dimensional code, (numeric code), is extracted as a main code A, (first subcode), and an auxiliary code B, (second subcode), derived from 
Pahlke et al, Blevins, Lim et al, Chui et al, and Chen et al are combinable because they are all concerned with barcodes processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Pahlke et al, Blevins, Lim et al, and Chui et al, to apply the principal of the main code A, and the auxiliary code B, as though by Chen et al, to the Pahlke’s category and subcategory pieces of equipment, in order to greatly improving the readability and reading accuracy of the product barcode, (see Abstract), (Chen et al, Abstract)

The following prior art of record, Singhal, (US-PGPUB 2012/0310715), discloses 
also a coupon system, in which the bar code 22 may embed sub-codes for, a wireless device identifier 22A, product category or class 22B, the product merchant id 22C, the coupon id 22D, the coupon amount 22F, and the coupon expire date 22E, [i.e., the sub-codes indicate category of types of different products or objects], (see at least: Par. 0040)

In regards to claim 5, the combine teaching Pahlke et al, Blevins, Lim et al, 
Chui et al, and Chen et al as whole discloses the limitations of the claim 3.
Furthermore, Chen et al discloses wherein each respective first subcode 


In regards to claim 6, the combine teaching Pahlke et al, Blevins, Lim et al, 
Chui et al, and Chen et al as whole discloses the limitations of the claim 5.
Furthermore, Chen et al discloses plurality of sub codes with different number of digits, where the first sub code includes 3 digits, (Chen et al, Par. 0031)
The combine teaching Pahlke et al, Lim et al, Chui, and Chen et al as whole 
does not expressly disclose that the respective second subcode contains either two or three digits.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second subcode containing either two or three digits. Applicant has not disclosed that having the second subcode containing either two or three digits, provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the sub codes that contain different number of digits, though by Chen et al, or the claimed 6 second subcode which contains either two or three digits, because both methods of using sub codes, perform the same function of improving the readability and reading accuracy of the product barcode, (Chen, see Abstract)

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 3. As such, claim 9 is rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 3. As such, claim 15 is rejected for at least similar rational.

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 5. As such, claim 11 is rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 5. As such, claim 17 is rejected for at least similar rational.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 6. As such, claim 12 is rejected for at least similar rational.

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 6. As such, claim 18 is rejected for at least similar rational.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlke et al, Blevins, Lim et al, and Chui et al; as applied to claim 1; and further in view of Fujimoto, (US-PGPUB 2015/0215446)

In regards to claims 21-22, the combine teaching Pahlke, Blevins, Lim, and Chui et Al, as whole discloses the limitations of the claim 1.
 The combine teaching Pahlke, Blevins, Lim, and Chui et al as whole does not 
expressly disclose wherein the user input data is received from a keypad that receives input from the user, where the keypad comprises numeric keys and the user input data is received via the numeric keys.
However, Fujimoto discloses wherein the user input data is received from a keypad that receives input from the user, where the keypad comprises numeric keys and the user input data is received via the numeric keys, (see at least: Fig. 2, and Abstract, and Par. 0035, and Par. 0053)
Pahlke, Blevins, Lim, Chui et al, and Fujimoto are combinable because they are all concerned with user interface. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Pahlke, Blevins, Lim, and Chui, to display user interface the display panel 10, as though by Fujimoto, in order to receive a user's input operation by touching to the numeric keys of the numeric keypad 22 displayed on the display panel 10, (Fujimoto, see Par. 0055).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 19 is allowable over the prior art of record,
Claim 20 is allowable as it depends from claim 19.

With respect to claim 19, the prior art of record, alone or in reasonable 
combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents a separator character between the first input field and the second input field receiving, from the user interface device, the first subcode input corresponding to the respective first subcode within the coded labeling definition that corresponds to a category of the particular type of the particular piece of equipment within the present image; and the second subcode input corresponding to the respective second subcode within the coded labeling definition that corresponds to a subcategory of the particular type of the particular piece of equipment within the present image; associating, based on presenting the image and receiving the first subcode input and the second subcode input, the first subcode input and the second subcode input with the present image”



The relevant prior art of record, Pahlke, (US-PGPUB 2020/0109029), discloses a 
method for labeling images for inclusion into a machine learning image recognition training data set, the method comprising: 
defining a coded labeling definition for labeling images capturing views of equipment that are within a defined number of types of pieces of equipment, the coded labeling definition comprising a respective numeric code corresponding to each 
presenting, on a user interface device, a present image from within the set of digital images, the present image comprising an image of a particular piece of equipment wherein the particular piece of equipment corresponds to a particular type of a piece of equipment within the defined number of types of pieces of equipment, (Par. 0054);
receiving, from the user interface device, a received numeric code within the coded labeling definition that corresponds to the particular type of the particular piece of equipment within the present image; (see at least: Par. 0054, the user device 300 can include an image capture device and processor 340 to obtain an image such as an image of the license plate for a piece of equipment. Some equipment may include license plates that include information such as the manufacturer name, model number, serial number, manufacture date, etc. The user device 300 can include a display (not shown) configured to display the data. The data can be presented on the display graphically and textually, [i.e., user interface device implicitly receives received numeric code within the coded labeling definition that corresponds to the particular type of the particular piece of equipment within the present image]); associating, based on presenting the image and receiving the received numeric code, the received numeric code with the present image, (see at least: Par. 0051-0052, the collected sensor data from the sensing module 210 can be linked to the particular equipment such as the elevator car 208 using the association information stored in the database 212, where the commissioning data can be processed in the cloud to confirm the appropriate data has been entered and associated with one another and feedback from the cloud can be used to confirm the correct installation of the server, (Par. 0055), (see the rejection of claim 1 for more details); but fails to teach or suggest, either alone or in combination with the other cited references, an input interface comprising a first input field for receiving a first subcode input and a second input field for receiving a second subcode input, and further presents a separator character between the first input field and the second input field receiving, from the user interface device, the first subcode input corresponding to the respective first subcode within the coded labeling definition that corresponds to a category of the particular type of the particular piece of equipment within the present image; and the second subcode input corresponding to the respective second subcode within the coded labeling definition that corresponds to a subcategory of the particular type of the particular piece of equipment within the present image; associating, based on presenting the image and receiving the first subcode input and the second subcode input, the first subcode input and the second subcode input with the present image

A further prior art of record, Chui et al, (US-PGPUB 2019/0043210), discloses training Attorney Docket No. 480-PO106- 28 - NextEra Docket No. 091500the machine learning image recognition process to automatically associate unlabeled images comprising an image the particular type of the piece of equipment with the respective numeric code within the coded labeling definition that corresponds to the particular type of the piece of equipment, (Par. 0029), (see the rejection of claim 1 for more details); but fails to teach or suggest, either alone or in combination with the other 

A further prior art of record, Chen et al, (CN 104899628) discloses that one-
dimensional code, (numeric code), is extracted as a main code A, (first subcode), and an auxiliary code B, (second subcode), derived from the main code A, [i.e., numeric code comprises a respective first subcode and a respective second subcode], (see at least: Abstract, and Par. 0010). Chen et al further discloses that the commodity barcodes generally consist of a prefix part, manufacturer code, commodity code and check code, (Par. 0031); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the received numeric code comprises a first subcode input corresponding to the respective first subcode and a second subcode input corresponding to the respective second subcode, and wherein the user interface device presents an input interface comprising a first input field for receiving the first subcode input and a second input field for receiving the second subcode input, and further presents the separator character between the first input field and the second input field”.

The relevant prior art of record, Chen et al, (CN 104899628), discloses that the extracting one-dimensional code, (numeric code), as a main code A, (first subcode), and deriving an auxiliary code B, (second subcode), (Par. 0010); but fails to teach or suggest, either alone or in combination with the other cited references, wherein each respective numeric code comprises a separator character separating the respective first subcode and the respective second subcode, and wherein the received numeric code comprises a first subcode input corresponding to the respective first subcode and a second subcode input corresponding to the respective second subcode, and wherein the user interface device presents an input interface comprising a first input field for receiving the first 

A further prior art of record, Somerville et al, (US Patent 4,992,650) discloses barcode standard, which if the barcode is a three out of nine code, there are nine elements plus a character separator for each barcoded, (col. 2, lines 45-48); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the received numeric code comprises a first subcode input corresponding to the respective first subcode and a second subcode input corresponding to the respective second subcode, and wherein the user interface device presents an input interface comprising a first input field for receiving the first subcode input and a second input field for receiving the second subcode input, and further presents the separator character between the first input field and the second input field.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 4. As such, claim 10 is in condition for allowance for at least similar reasons as stated above.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 4. As such, claim 16 is in condition for allowance for at least similar reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            08/05/2021